By a comparison of Section 17, of Chapter 13576, acts of 1920, (now section 6078 C. G. L. *Page 533 
1932 supplement) with Section 1 of Chapter 7930, Acts of 1919 which was amended and superseded by the provisions of the 1929 Act, it will be readily seen that the principal purpose of section 17 in the 1929 Act was to dispense with the three months grace given by the 1919 Act to the stockholder to pay his assessment to make good impaired capital. It was also the purpose of the 1929 amendment to provide for imposing upon the bank's board of directors the duty to immediately require stockholders to pay assessments if the bank stayed open for business, rather than confer on the bank the mereright to enforce such payment by first electing to give the required three months notice under the 1919 Act. Assuming that there would be a personal liability over against the stockholder for a deficiency after the stock was sold, it seems clear that such personal liability is not enforceable until the provisions of Section 17 of Chapter 13576 are first complied with in an effort to realize the assessment through the statutory sale of the stock which it is the duty of the bank to make. To hold otherwise would make the performance of the statutory duty a mere option of the bank. I concur in the result on this theory.